DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-20 in the reply filed on February 23, 2021 is acknowledged. Claims 21-33 are withdrawn as being drawn to non-elected invention. Claims 1-20 are under examination in this Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6, 2019 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims are directed to HPV peptides of SEQ ID NO: 1, SEQ ID NO: 2 and SEQ ID NO: 3. The claims are rejected because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are drawn to a naturally occurring peptide od SEQ ID NO: 1.  

	Query  1   KLPQLCTEV  9
           KLPQLCTEV
Sbjct  3   KLPQLCTEV  11

1 prklpqlcte vqttihdiil ecvyckqqll rrevydfafr dlcivyrdgn pyavcdkclk syskiseyrh ycyslygttl eqqfnkplce llircincqk plcleekqrh ldkmqrfhni
rgrwtgrgms ccrssrtrre tql

Claims 2 and 3 are rejected because the shorter peptides or peptides consisting of present SEQ ID NO: 1 are naturally occurring fragments of SEQ ID NO: 1. 
Claim 4 is rejected because the nucleic acid encoding naturally occurring SEQ ID NO: 1 is naturally occurring. 
Claims 7-9 are rejected because an antigen presenting cell or a tumor cell comprising naturally occurring SEQ ID NO: 1 can be found in nature, such as an antigen presenting cell presenting the epitope of SEQ ID NO: 1 on its surface. 
Since the claims do not recite significantly more than the judicial exception the claims are rejected as being drawn to the product of nature. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-12 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al. (US Patent Application Publication 2019/0134195).
Jones et al. discloses a sequence comprising a sequence identical with present SEQ ID NO: 3, a nucleic acid encoding the peptide sequence of present SEQ ID NO: 3, a vector comprising the nucleic acid and a cell comprising the peptide of present SEQ ID NO: 3 and an adjuvant such as aluminum hydroxide (see SEQ ID NO: 12 and sequence alignment below, claims 1, 17-18, 24, 29, 37, 39, and 47-49, paragraphs [0023], [0090], [0101], [0152], [0163]). 
Jones et al. discloses a composition comprising a peptide of present SEQ ID NO: 3, a nucleic acid and a vector encoding the peptide, a pharmaceutically acceptable carrier and a costimulatory molecule selected from B7, ICAM-1, and LFA-3 (see paragraphs [0012], [0032], [0254-0257]). 
Jones et al. discloses a composition further comprising chemotherapeutic drug cyclophosphoamide (see paragraphs {0159], [0208] and [0216]).
Jones et al. discloses a composition further comprising alkylating agents such as cisplatin or carboplatin, and apoptosis inducing agents such as mitomycin and nitrogen mustard (see paragraph [0291]).
Jones et al. discloses a composition further comprising a liposome (see paragraph [0289]). Jones et al. discloses a composition further comprising GM-CSF (see paragraph [0299]). Thus by this disclosure Johns et al. anticipate the present claims.
Present SEQ ID NO: 3 and SEQ ID NO: 12 in Jones et al. 
Query Match             100.0%;  Score 48;  DB 19;  Length 98;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RTLEDLLMGV 10
              ||||||||||
Db         77 RTLEDLLMGV 86
Claims 1-5, 7-12, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker et al. (US Patent Application Publication 2007/0014810).
Baker et al. disclose an HPV E6 protein peptide identical with present SEQ ID NO: 1 (see paragraph [0700], and SEQ ID NO: 426 and sequence alignment below and claims 1-22). 
Baker et al. disclose a sequence consisting of present SEQ ID NO: 1.
Baker et al. disclose a nucleic acid and a vector comprising HPV E6 protein peptide identical with present SEQ ID NO: 1 (see paragraphs [0423-04240]). 
Baker et al. disclose a composition comprising present SEQ ID NO: 1 and Freund’s adjuvant (see paragraphs [0315] and [0342]). 
Baker et al. disclose costimulatory molecules such as IL-2 (see paragraph [0526]). 
Baker et al. disclose discloses a sequence comprising a sequence identical with present SEQ ID NO: 1, a nucleic acid encoding the peptide sequence of present SEQ ID NO: 1, a vector comprising the nucleic acid and a cell comprising the peptide of present SEQ ID NO: 1, GM-CSF and a liposome (see paragraphs [0527] and [0529]).

Present SEQ ID NO: 1 and Baker’s SEQ ID NO: 426).
Query Match             100.0%;  Score 48;  DB 6;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KLPQLCTEV 9
              |||||||||
Db          1 KLPQLCTEV 9

Thus by this disclosure Baker et al. anticipate the present claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US Patent Application Publication 2007/0014810) in view of Jones et al. (US Patent Application Publication 2019/0134195).
Jones et al. discloses a sequence comprising a sequence identical with present SEQ ID NO: 3, a nucleic acid encoding the peptide sequence of present SEQ ID NO: 3, a vector comprising the nucleic acid and a cell comprising the peptide of present SEQ ID NO: 3 and an adjuvant such as aluminum hydroxide (see SEQ ID NO: 12 and sequence alignment below, claims 1, 17-18, 24, 29, 37, 39, and 47-49, paragraphs [0023], [0090], [0101], [0152], [0163]). 
Jones et al. discloses a composition comprising a peptide of present SEQ ID NO: 3, a nucleic acid and a vector encoding the peptide, a pharmaceutically acceptable carrier and a 
Jones et al. discloses a composition further comprising chemotherapeutic drug cyclophosphoamide (see paragraphs {0159], [0208] and [0216]).
Jones et al. discloses a composition further comprising alkylating agents such as cisplatin or carboplatin, and apoptosis inducing agents such as mitomycin and nitrogen mustard (see paragraph [0291]).
Jones et al. discloses a composition further comprising a liposome (see paragraph [0289]). Jones et al. discloses a composition further comprising GM-CSF (see paragraph [0299]). 
Jones et al. do not teach a peptide of present SEQ ID NO: 1. Jones does not teach at least two peptides together.
Baker et al. disclose an HPV E6 protein peptide identical with present SEQ ID NO: 1 (see paragraph [0700], and SEQ ID NO: 426 and sequence alignment below and claims 1-22). 
Baker et al. disclose a sequence consisting of present SEQ ID NO: 1.
Baker et al. disclose a nucleic acid and a vector comprising HPV E6 protein peptide identical with present SEQ ID NO: 1 (see paragraphs [0423-04240]). 
Baker et al. disclose a composition comprising present SEQ ID NO: 1 and Freund’s adjuvant (see paragraphs [0315] and [0342]). 
Baker et al. disclose costimulatory molecules such as IL-2 (see paragraph [0526]). 
Baker et al. disclose discloses a sequence comprising a sequence identical with present SEQ ID NO: 1, a nucleic acid encoding the peptide sequence of present SEQ ID NO: 1, a vector comprising the nucleic acid and a cell comprising the peptide of present SEQ ID NO: 1, GM-CSF and a liposome (see paragraphs [0527] and [0529]).
prima facie obvious to provide a combined composition of Jones and Baker comprising Jones’ HPV peptides identical with present SEQ ID NO: 3 and Baker’s peptide identical with present SEQ ID NO: 1 because both Jones and Baker teach that their compositions can comprise more than one immunogenic HPV peptides and they both teach that their peptides epitopes are inducing antigen specific immune response and can be used in methods of treating HPV-associated cancer (see Examples 1-19 in Baker and paragraphs [0130] and [0164] in Jones.
	Thus the present invention would have been prima facie obvious at the time the invention was made. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US Patent Application Publication 2007/0014810) in view of Jones et al. (US Patent Application Publication 2019/0134195) as applied to claims 1-12 and 14-20 and further in view of Abraham et al. (US Patent 8,802,076).
Jones and Baker teach the claimed invention as discussed above. They do not teach IL-12 complexed with chitosan. 
Abraham teaches IL-12 complexed with chitosan used in the methods of enhancing immune response to antigen (see claims 1-4 and column 8, lines 45-58). 
It would have been prima facie obvious to provide a combined composition of Jones and Baker comprising Jones’ HPV peptides identical with present SEQ ID NO: 3 and Baker’s peptide identical with present SEQ ID NO: 1 and further comprising IL-12 complexed with chitosan because Abraham teaches that IL-12 complexed with chitosan enhances immune responses to HPV vaccine (see column 8, lines 45-58).
prima facie obvious at the time the invention was made. 
Claim objection
Claims 1-20 are objected to for minor informalities. Applicant should recite the source of the claimed SEQ ID NO: 1, 2 and 3 as the HPV.
Correction is required.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648